       Case 1:18-cv-01423-CKK Document 10-3 Filed 10/12/18 Page 1 of 2




June 23, 2016



Linda D. Epps
3631 Matlock Place
Waldorf, MD 20602



Dear Linda D. Epps:

Our records indicate that you have been absent from work since 3/6/2006 due to illness
or injury. This letter is intended to help you to understand the Company’s leave
processes and policies.

As an employee represented by the IBEW, Local 1900, the applicable policies are set
forth in the Collective Bargaining Agreement between the Union and the Company. The
2004 Collective Bargaining Agreement between Pepco and IBEW, Local 1900,
describes circumstances under which an employee shall be terminated from his/her
employment with the Company. Article 8, Section 8.06(d) specifically provides that an
employee "shall be considered as terminated from the service of the Company and shall
be removed from the seniority roster, with no provision for reinstatement of past
continuous service [upon the] [e]xpiration of two years after commencement of absence
due to illness or injury; however, where an employee has received Long Term Disability
benefits during such an absence, removal shall occur two years from the date the
employee is no longer determined eligible for such benefits."

Based on information submitted to the Company, including information from you and/or
your health care provider, it appears that you are unable to return to work in your
assigned position, Senior Admin Asst., due to your medical condition. If, however,
your health care provider certifies that your condition allows you to work with medical
restrictions, PHI will work with you and your provider to determine whether a reasonable
accommodation can be made for you to perform the essential functions of your job. If a
modification or adjustment is not reasonable or possible in the position you held prior to
taking leave, the Company may consider alternative positions available for which you
believe you are qualified.

Any request for a reasonable accommodation must be provided to me within 60 days
from the date of this letter, or August 23, 2016.

Please be advised that if I do not hear from you by August 23, 2016 the Company will
terminate your employment.

Finally, if you are retirement eligible, you may elect to retire in lieu of termination.
Enclosed is an Intent to Retire form. For more information on your retirement options,
you may also contact the HR Service Center at a1-877-739-3566, option 2.
       Case 1:18-cv-01423-CKK Document 10-3 Filed 10/12/18 Page 2 of 2

Should you have any questions regarding the information in this letter, please do not
hesitate to contact me at (202)331-6457 or aarias@pepcoholdings.com.


Sincerely,

Angie Arias

HR Business Partner-Pepco

cc: Disability Management
    Supervisor
    Manager
    Local 1900


Enclosure
